Citation Nr: 0106447	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  00-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision in which the RO 
denied service connection for bilateral hearing loss.  The 
veteran filed a timely notice of disagreement and his appeal 
has been perfected to the Board.

REMAND

Initially, the Board notes that the veteran's service medical 
records are missing and assumed destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  There is a heightened duty to assist the veteran 
under these circumstances.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).  Consequently, there is no in-service 
evidence of record pertaining to the veteran's bilateral 
hearing loss, aside from the veteran's own statements.  
Although the RO has made a request for same, the veteran 
should be given another opportunity to provide such evidence, 
which would be useful in the adjudication of this case.

The Board further notes that there may be in-service 
treatment records relevant to the veteran's claim at the 
Lowry Air Force Base hospital in Denver, Colorado.  Although 
there is evidence that the RO attempted to obtain the 
treatment records from Lowry Air Force Base hospital, there 
is no further evidence in the claims folder concerning these 
treatment records.  

As indicated by the evidence of record, the veteran and his 
representative contend that the origin of his hearing loss 
was a mastoidectomy of his left ear while in service 
(although there is no evidence of in-service hospitalization 
for a mastoidectomy, or any diagnosis of or treatment for 
bilateral hearing loss in service).  There is evidence of 
record that the veteran currently suffers bilateral hearing 
loss meeting VA regulatory requirements.  See 38 C.F.R. 
§ 3.385 (2000).  However, there is no medical opinion from 
any physician of record in this case that links the veteran's 
current hearing loss to an in-service mastoidectomy, as the 
veteran stated, or any in-service injury or disease.  
Although the veteran stated his belief in the matter, as a 
layperson, the veteran is not competent to give a medical 
opinion concerning a current medical diagnosis of disability 
or its relation, if any, to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the claimant sufficiently identifies.  Id.

As noted above, there are no medical opinions of record that 
support a relationship between the veteran's claimed 
bilateral hearing loss and any in-service injury or disease.  
In addition, treatment records have been identified and not 
yet associated with the claims folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should confirm the request for 
and obtain a complete copy of the 
veteran's treatment records from the 
Lowry Air Force Base hospital in Denver, 
Colorado, as referenced by the veteran in 
a September 1999 letter.  If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnosis of bilateral 
hearing loss, which have not been 
obtained to date, with special attention 
to his periods of active service.  These 
sources may include private medical 
records showing treatment of the claimed 
disability, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA otolaryngological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran's current bilateral 
hearing loss is in any way related to his 
active military service, or whether it is 
due to other causes.  The physician 
should specifically discuss whether an 
in-service left mastoidectomy would have 
resulted in current bilateral hearing 
loss and evidence of post-mastoidectomy 
scarring.  Prior to rendering such an 
opinion, the examiner should elicit from 
the veteran a detailed history of his ear 
and hearing problems, to include exposure 
to acoustic trauma during and after 
military service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




